DETAILED ACTION

Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 04/21/2022 is acknowledged.  Claims 1-5 and 7-12 have been amended.  Claim 6 has been cancelled.  Claims 1-5 and 7-12 are pending in the application. Applicant’s amendments to the claims have overcome the objections previously set forth in the Non-Final Office Action mailed 01/25/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claims have been amended as follows:
Claim 5, line 7, “a shaft” has been replaced by --the shaft--

Reasons for Allowance
Claims 1-5 and 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant's arguments filed 04/21/2022, paragraph bridging pages 6 and 7, with respect to independent claims 1 and 5 have been fully considered and are persuasive.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                            07/05/2022

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Wednesday, July 6, 2022